Citation Nr: 0732731	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.  

2.  Entitlement to service connection for bilateral 
cataracts.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of cervical spine stenosis and 
spondylosis, status post cervical spine fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active military service in May 2002 
after more than 24 years of service.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Subsequently, the veteran moved to the State 
of Pennsylvania.  As is reflected on the title page the 
veteran's claims were transferred to the Board of Veterans' 
Appeals (Board) from the RO in Philadelphia, Pennsylvania.  

In his May 2005 substantive appeal the veteran limited the 
issues to those set out on the title page.  38 C.F.R. 
§ 20.200 (2007).  

The issue of an initial rating in excess of 20 percent for 
the veteran's service-connected cervical disorder is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records show changes to the 
lens of the veteran's eyes were noted, and post service 
medical records include a diagnosis of cataracts, as well as 
descriptions of the changes to the veteran's eye lenses.  

2.  The claims folder does not include any diagnosis of a 
left hip disorder.  


CONCLUSIONS OF LAW

1.  Bilateral cataracts were incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  A left hip disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in August 2002 the RO satisfied VA's notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  This notice regarding the degree of 
disability and effective date for an award of service 
connection was not provided, but since the claim concerning 
cataracts is granted, the deficiency may be corrected when 
the case is returned to the RO for its implementation.  
Likewise, as to the increased rating claim, that deficiency 
may be corrected on Remand.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claims for service connection a left hip disorder, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
veteran retired in May 2002 and that only his most recent 
service medical records were forwarded to the RO.  The post 
service private and service medical facility records from the 
sources identified by the veteran have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  In addition, the 
veteran was examined for VA purposes in connection with his 
claims.  Since the decision below grants service connection 
for cataracts and the claim for service connection for a left 
hip disorder is denied because there is no current diagnosis, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Left Hip

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Neither the service medical records or post service records 
include a diagnosis of a left hip disorder.  Although the 
service medical records, VA examination reports and service 
medical facility records all include complaints of left hip 
pain, no underlying pathology is identified.  

In May 2007 the veteran appeared and testified at a hearing 
before the undersigned Veterans Law Judge in May 2007.  He 
reported having left hip pain, but did not indicate there had 
been any diagnosis of a left hip disorder.  (T-12).  

One requirement for service connection is that the claimed 
disability currently exist.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  A complaint of pain alone, without a diagnosed 
related disorder, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
any current diagnosis of a left hip disorder, service 
connection is not warranted.  

Bilateral Cataracts

Regarding cataracts, the evidence shows that trace nuclear 
sclerosis was observed in both eyes during service in 
November 2001, and a February 2002 Memorandum for the Record 
reveals the veteran was in the Signal Corps and that such 
service includes identified workplace hazards including 
exposure to radio frequency, microwave and non-ionizing 
radiation which may impact vision.  When examined for VA 
purposes in February 2003, however, no cataracts were found, 
but later that month a private physician observed 
irregularities of the veteran's lens capsules, and VA 
treatment records dated in May 2005 showed a diagnosis of 
cataracts.  Cortical lens changes were again noted when the 
veteran was examined for VA purposes in October 2005.  

The Board understands the nuclear sclerosis and lens changes 
set out in the records to be synonymous with cataracts, and 
with a specific diagnosis of cataracts included in outpatient 
treatment records, finds that with resolution of reasonable 
doubt in the veteran's favor, a basis upon which to grant 
service connection for bilateral cataracts has been 
presented.  


ORDER

Service connection for a left hip disorder is denied.  

Service connection for bilateral cataracts is granted.  


REMAND

Since the vet was examined in October 2005 to determine the 
severity of his service-connected cervical spine disorder, an 
anterior cervical diskectomy and fusion for C7-T1 was 
performed in April 2006.  The veteran's claim for a higher 
initial rating must be remanded to afford him a VA 
examination to determine the current severity of his cervical 
spine disability.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The veteran was not adequately notified of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since April 2006 for his cervical 
spine disorder.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  VA must provide the veteran proper 
notice of the law and regulations 
regarding the type of evidence necessary 
to establish a disability rating and/or 
effective date for his cervical spine 
disorder as required by Dingess/Hartman.  

3.  The veteran should be afforded VA 
neurology and orthopedic examinations.  
The claims folder should be made 
available to the examiners in conjunction 
with the examinations.  The report of the 
orthopedic examination should include 
measurement of range of motion of the 
cervical spine in degrees.  The examiners 
are requested to comment on the point or 
points in range of motion of the cervical 
spine at which pain is elicited.  The 
frequency and duration of any 
incapacitating episodes of cervical 
intervertebral disc syndrome should be 
noted.  The neurology examiner is asked 
to identify the peripheral nerve group 
involvement of any cervical radiculopathy 
and specifically report any findings 
compatible with cervical neuropathy.  

4.  The claim for an increased rating for 
cervical spine disability should then be 
re-adjudicated, and if the benefit sought 
on appeal remains denied the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


